--------------------------------------------------------------------------------

Exhibit 10.1

AMENDMENT
TO
STOCK AND NOTES PURCHASE AGREEMENT

This AMENDMENT TO THE STOCK AND NOTES PURCHASE AGREEMENT is dated as of April
29, 2008 (the "

Amendment"), and is entered into in reference to that certain Stock and Notes
Purchase Agreement, dated as of November 16, 2007 (the "Agreement"), by and
among China Recycling Energy Corporation, a Nevada corporation (the "Company"),
Sifang Holdings Co., Ltd., a company organized under the laws of the Cayman
Islands ("Sifang"), Shanghai TCH Energy Technology Co., Ltd., a
wholly-foreign-owned enterprise organized under the laws of the People’s
Republic of China ("TCH" and together with the Company and Sifang, the "Company
Group"), Carlyle Asia Growth Partners III, L.P., a limited partnership organized
under the laws of the Cayman Islands ("CAGP"), and CAGP III Co-Investment, L.P.,
a limited partnership organized under the laws of the Cayman Islands (together
with CAGP, each, an "Investor" and collectively, the "Investors").



RECITALS

WHEREAS, pursuant to the Initial Closing under the Agreement, the Investors
purchased and the Company sold to the Investors a 10% secured convertible
promissory note in the principal amount of $5,000,000 (the "

First Note");



WHEREAS, the Agreement also contemplated the following transactions contingent
upon the satisfaction of certain conditions specified in the Agreement: (i) the
proposed subscription by the Investors of 4,066,706 shares of Common Stock, at
the price of $1.23 per share for an aggregate purchase price of $5,002,048, and
(ii) the proposed issuance and sale by the Company to the Investors of a 5%
secured convertible promissory note in the principal amount of $15,000,000;

WHEREAS, the Company and the Investors have decided to restructure said
transactions by entering into this Amendment in order to provide as follows:

(i)

at the Second Closing, the Investors will subscribe for, and the Company will
issue to the Investors, 4,066,706 shares of Common Stock at the price of $1.23
per share for an aggregate purchase price of $5,002,048, as originally
contemplated under the Agreement,

(ii)

at the Second Closing, the Investors will agree to convert all of the Principal
Amount under the First Note (and waive any accrued interest thereon) into
4,065,040 shares of Common Stock at the conversion price per share of $1.23,
pursuant to the terms and conditions of the First Note,

(iii)

at the Second Closing, the Company will agree to issue and sell to the
Investors, and the Investors will purchase from the Company, a 5% secured
convertible promissory note in the principal amount of $5,000,000, substantially
in the form attached hereto as Attachment 1,

(iv)

the Company will grant to the Investors an option to purchase a 5% secured
convertible promissory note in the principal amount of $10,000,000,
substantially in the form attached hereto as Attachment 2, exercisable by the
Investors at any time within nine (9) months following the date of the Second
Closing, and

--------------------------------------------------------------------------------



(v)

modify, delete or waive, as applicable, certain terms and conditions of the
Agreement in order to effect the transactions described above.

WHEREAS, the Company and the Investors intend for this Amendment to eliminate
the obligation of the Company under the Agreement to issue and sell, and the
Investors to purchase, a 5% secured convertible promissory note in the principal
amount of $15,000,000 as originally contemplated in the Agreement, in favor of
the transactions described above; and

WHEREAS, the parties intend for the Second Closing to take place simultaneously
with the execution and delivery of this Agreement.

WITNESSETH

NOW THEREFORE, in consideration of the above recitals and promises made in this
Amendment, the parties hereby agree as follows:

SECTION 1. Incorporation by Reference; Definitions. The entire Agreement is
incorporated herein by reference, and all terms used but not defined herein
shall have the meaning ascribed to them in the Agreement. Except as amended
hereby, or as otherwise amended, the Agreement is in all respects ratified and
confirmed and the provisions thereof shall remain in full force and effect.

SECTION 2. Amendment of the Agreement. Company and Investors hereby agree to
amend the Agreement as follows:

(a)

The Recitals of the Agreement will be deleted in their entirety and replaced
with the following:

"The Company proposes to issue, and the Investors propose to purchase, (i) a
senior secured convertible note in the principal amount of $5,000,000,
substantially in the form attached hereto as Exhibit A (the "First Note"), (ii)
4,066,706 shares (the "Shares") of common stock, US$0.001 par value, of the
Company (the "Common Stock"), and (iii) a senior secured convertible note in the
principal amount of $5,000,000, substantially in the form attached hereto as
Exhibit B (the "Second Note"), pursuant to the terms and subject to the
conditions of this Agreement. The First Note and Second Note are sometimes
referred to as the "Notes." The Company proposes to grant to the Investors an
option to purchase a senior secured convertible note in the principal amount of
$10,000,000, substantially in the form attached hereto as Exhibit E (the "Option
Note"), which option shall be exercisable at the sole discretion of the
Investors and at anytime within nine (9) months of the date of the Second
Closing (as defined below)."

(b)

Section 2.1(b) of the Agreement will be deleted in its entirety and replaced
with the following:

 

 

2

--------------------------------------------------------------------------------



"(b)     at the Second Closing (as defined below), (i) the Company will issue
and sell to the Investors, and the Investors will subscribe for and purchase,
the Shares, for an aggregate purchase price of US$5,002,048.38 (the "Share
Purchase Price"), (ii) the Investors will convert all of the Principal Amount
under the First Note (and waive any accrued interest thereon) into 4,065,040
shares of Common Stock at the conversion price per share of $1.23, in accordance
with the terms and conditions of the First Note, and (iii) the Company will
issue and sell to the Investors, and the Investors will purchase from the
Company, the Second Note, for an aggregate purchase price of US$5,000,000 (the
"Second Note Purchase Price"). The Second Note will be secured by a perfected
first priority Lien on 50% of all of the equity interests of the pledgor under
the Share Pledge Agreement."

(c)

Section 2.1(c) of the Agreement will be deleted in its entirety.

(d)

Section 2.2(b) of the Agreement will be deleted in its entirety and replaced
with the following:

"(b)     Second Closing. The consummation of the sale and issuance of the Shares
and the sale and purchase of the Second Note pursuant to Section 2.1(b) (the
"Second Closing"; for purposes of this Agreement, any reference to a "Closing"
shall mean either of the Initial Closing or the Second Closing, as the context
requires) shall take place remotely via the exchange of documents and signatures
as soon as practicable after all closing conditions specified in Section 6 and
Section 8 hereof have been waived or satisfied in accordance thereto, or at such
time and place as the Company and the Investors shall mutually agree upon,
orally or in writing. If at the Second Closing any of the closing conditions
specified in Section 6 and Section 8 of this Agreement shall not have been
fulfilled, the Investors shall, at their election, be relieved of all of their
further obligations under this Agreement without thereby waiving any other right
such Investors may have by reason of such failure or such non-fulfillment. At
the Second Closing, the Company shall deliver to the Investors a certificate or
certificates representing the Shares (or through its share transfer agent as
applicable) and the Second Note, duly executed, and the Investors shall pay the
Share Purchase Price and the Second Note Purchase Price within 10 days of the
Second Closing, by check or wire transfer to a bank account designated in
writing by the Company prior to the Second Closing. The Shares shall be
allocated among each Investor in accordance with Exhibit G hereto.

(e)

Section 2.2(c) of the Agreement will be deleted in its entirety.

(f)

Section 3.15 of the Agreement will be modified so that reference to the "Third
Closing" in the second sentence of Section 3.15 shall be changed to "Second
Closing."

(g)

Section 5.4 of the Agreement will be deleted in its entirety and replaced with
the following:

"Authorizations. The Company Group shall have obtained all authorizations,
approvals, waivers, Permits or filings of any Person or any Governmental
Authority necessary for the consummation of all of the transactions contemplated
by this Agreement and each of the other Transaction Documents, including without
limitation any filings, authorizations, approvals, waivers or Permits that are
required in connection with the lawful issuance of the First Note (in the case
of the Initial Closing) and the Shares and the Second Note (in the case of the
Second Closing), as applicable, pursuant to this Agreement and all such filings,
authorizations, approvals, waivers and Permits shall be effective as of
applicable Closing."

3

--------------------------------------------------------------------------------



(h)

Section 6.4 of the Agreement will be deleted in its entirety and replaced with
the following:

"Zheng Transaction Payment. In connection with the issuance of Common Stock to
Hanqiao Zheng pursuant to that Common Stock Purchase Agreement in respect of the
Zheng Transactions, the first, second and third payment installment thereunder
shall have been paid to the Company."

(i)

Section 7 of the Agreement will be deleted in its entirety and replaced with the
following:

"7.

Option.

7.1

Grant of Option. The Company hereby, subject to the terms and conditions of this
Agreement, voluntarily, irrevocably and exclusively grants the Investors and/or
their designees an option (the "Option") to purchase, at the Investors’ sole and
absolute discretion, a senior secured convertible note, issued by the Company,
in the principal amount of $10,000,000, substantially in the form attached
hereto as Exhibit E (the "Option Note").

7.2

Exercise Period. Subject to the conditions set forth herein, the Option may be
exercised by the Investors, in whole and not in part, at any time after the
Second Closing, and, unless previously exercised as herein provided, will expire
at 5:00 p.m., Eastern Standard Time, on the nine (9) month anniversary of the
date of the Second Closing (the "Option Expiration Date").

7.3

Exercise of Option. In the event that the Investors wish to exercise the Option,
the Investors shall send a written notice to the Company at the address set
forth in Section 11.7, at least five (5) Business Days prior to the date of the
intended exercise, such notice to specify the date and place for closing for
such exercise (the "Option Exercise Date"), which may in no event be later than
the Option Expiration Date. The place of the closing of the Option exercise
shall take place remotely via the exchange of documents and signatures or at
such place as the Company and the Investors shall mutually agree upon, orally or
in writing.

7.4

Deliverables on Option Exercise Date. At the Option Exercise Date, the Company
shall issue and deliver to the Investors, and the Investors shall purchase from
the Company, the Option Note, duly executed, for an aggregate purchase price of
US$10,000,000, which consideration shall be paid by the Investors to the Company
within ten (10) days of the Option Exercise Date, by check or wire transfer to a
bank account designated in writing by the Company.

7.5

No Commitment. For the avoidance of doubt, the Option is a right exercisable by
the Investors in their sole and absolute discretion and is not intended to
impose any obligation whatsoever on the Investors or its affiliates to exercise
such right or purchase the Option Note. The Company agrees to indemnify and hold
harmless the Investors and their respective officers, directors, employees,
agents, advisors, controlling persons, members and successors and assigns from
and against any and all losses, claims, damages, liabilities and expenses, joint
or several, to which any such indemnified persons may become subject arising out
of or in connection with the Option or any claim (including, for example,
detrimental reliance), litigation, investigation or proceeding relating to the
foregoing, and to reimburse each such indemnified person upon demand for any
reasonable legal or other expenses incurred in connection with investigating or
defending any of the foregoing."

4

--------------------------------------------------------------------------------



(j)

Section 8 of the Agreement will be deleted in its entirety and replaced with the
following:

"Conditions of the Company’s Obligations at each Closing. The obligations of the
Company to consummate each Closing under Section 2 of this Agreement, unless
otherwise waived in writing by the Company, are subject to the conditions that
(i) the representations and warranties of the Investors contained in Section 4
shall be true, complete and not misleading in all material respects when made,
and shall be true, complete and not misleading in all material respects on and
as of such Closing with the same effect as though such representations and
warranties had been made on and as of the date of such Closing and (ii) the
Investors shall have paid the First Note Purchase Price (in the case of the
First Closing), the Shares Purchase Price and the Second Note Purchase Price (in
the case of the Second Closing), each as contemplated in Section 2.2 hereof. For
the avoidance doubt, the obligation of the Company to consummate the
transactions under each Closing shall not be relieved or modified by any waiver
by the Investors of the applicable closing conditions set forth in Section 5
through Section 6."

(k)

Section 10.1(c) of the Agreement will be deleted in its entirety.

(l)

Section 10.3(b) of the Agreement will be deleted in its entirety.

(m)

Section 10.3(c) of the Agreement will be deleted in its entirety.

(n)

Exhibit B to the Agreement will be deleted in its entirety and replaced with
Attachment 1.

(o)

Attachment 2 shall constitute a new Exhibit E to the Agreement.

SECTION 3.     Miscellaneous.

3.1

Further Assurances. Each party agrees to cooperate fully with the other parties
and to execute such further instruments, documents and agreements and to give
such further written assurances, as may be reasonably requested by any other
party to evidence and reflect the transactions described herein and contemplated
hereby, including, without limitation, amending the other Transaction Documents,
and to carry into effect the intents and purposes of this Amendment.

5

--------------------------------------------------------------------------------



3.2

Rights Cumulative. Each and all of the various rights, powers and remedies of
the parties hereto shall be considered to be cumulative with and in addition to
any other rights, powers and remedies which such parties may have at law or in
equity in the event of the breach of any of the terms of this Amendment. The
exercise or partial exercise of any right, power or remedy shall neither
constitute the exclusive election thereof nor the waiver of any other right,
power or remedy available to such party.

3.3

Number and Gender. All words and any variations thereof shall be deemed to refer
to the masculine, feminine or neuter, singular or plural, as the identity of the
person, persons, entity or entities may require or as otherwise appropriate in
view of their context.

3.4

Captions. Captions are provided herein for convenience only and they are not to
serve as a basis for interpretation or construction of this Amendment, nor as
evidence of the intention of the parties hereto.

3.5

Severability. The provisions of this Amendment are severable. The invalidity, in
whole or in part, of any provision of this Amendment shall not affect the
validity or enforceability of any other of its provisions. If one or more
provisions hereof shall be declared invalid or unenforceable, the remaining
provisions shall remain in full force and effect and shall be construed in the
broadest possible manner to effectuate the purposes hereof. The parties further
agree to replace such void or unenforceable provisions of this Amendment with
valid and enforceable provisions that will achieve, to the extent possible, the
economic, business and other purposes of the void or unenforceable provisions.

3.6

Attorneys’ Fees. In any action at law or in equity to enforce any of the
provisions or rights under this Amendment, the unsuccessful party to such
litigation, as determined by the court in a final judgment or decree, shall pay
the successful party all costs, expenses and reasonable attorney’s fees, as set
by the court and not by a jury, incurred by the successful party (including,
without limitation, costs, expenses and fees on any appeal).

3.7

Counterparts. This Amendment may be executed in separate counterparts, each of
which shall be deemed as an original; when executed, separately or together, all
of such counterparts shall constitute a single original instrument, effective in
the same manner as if all parties hereto had executed one and the same
instrument.

3.8

Entire Agreement. The Agreement, as modified by this Amendment, (together with
the Transaction Documents and other documents referred to therein) is intended
by the parties hereto to be the final expression of their agreement and
constitutes and embodies the entire agreement and understanding between the
parties hereto with regard to the subject matter hereof and is a complete and
exclusive statement of the terms and conditions thereof, and shall supersede any
and all prior oral and written correspondence, conversations, negotiations,
agreements and understandings relating to the same subject matter.

3.9

Amendment. Any term of this Amendment may be amended and the observance of any
term of this Amendment may be waived (either generally or in a particular
instance and either retroactively or prospectively), only with the written
consent of the Company and the Investors. Any amendment or waiver effected in
accordance with this paragraph shall be binding upon each of the parties hereto.

6

--------------------------------------------------------------------------------



3.10

Delays or Omissions. No delay or omission to exercise any right, power or remedy
accruing to any party under this Amendment, upon any breach or default of any
other party under this Amendment, shall impair any such right, power or remedy
of such non-breaching or non-defaulting party nor shall it be construed to be a
waiver of any such breach or default, or an acquiescence therein, or of or in
any similar breach or default thereafter occurring; nor shall any waiver of any
single breach or default be deemed a waiver of any other breach or default
theretofore or thereafter occurring. Any waiver, permit, consent or approval of
any kind or character on the part of any party of any breach or default under
this Amendment, or any waiver on the part of any party of any provisions or
conditions of this Amendment, must be in writing and shall be effective only to
the extent specifically set forth in such writing. All remedies, either under
this Amendment, under the Agreement, or by law or otherwise afforded to any
party, shall be cumulative and not alternative.

3.11

Waiver and Extension of Time. Any party hereto may by a writing signed by an
authorized representative of such party: (i) extend the time for the performance
of any of the obligations of another party; (ii) waive any inaccuracies in
representations and warranties made by another party contained in this Amendment
or in any documents delivered pursuant hereto; (iii) waive compliance by another
party with any of the covenants contained in this Amendment or the performance
of any obligations of such other party; or (iv) waive the fulfillment of any
condition that is precedent to the performance by such party of any of its
obligations under this Amendment. No waiver of any term, provision or condition
of this Amendment, in any one or more instances, shall be deemed to be, or be
construed as, a further or continuing waiver of any such term, provision or
condition or as a waiver of any other term, provision or condition of this
Amendment.

3.12

GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE LAW OF THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO THE CONFLICT OF
LAWS PRINCIPLES THEREOF.

3.13

Successors and Assigns. Except as otherwise provided herein, the terms and
conditions of this Amendment shall inure to the benefit of and be binding upon
the respective successors and assigns of the parties hereto whose rights or
obligations hereunder are affected by such terms and conditions. This Amendment,
and the rights and obligations hereunder, shall not be assigned without the
mutual written consent of the parties hereto, provided that each Investor may
assign its rights and obligations to an Affiliate of such Investor without
consent of the other parties under this Amendment. Nothing in this Amendment,
express or implied, is intended to confer upon any party other than the parties
hereto or their respective successors and assigns any rights, remedies,
obligations, or liabilities under or by reason of this Amendment, except as
expressly provided in this Amendment.

[The remainder of this page has been left intentionally blank]

7

--------------------------------------------------------------------------------

IN WITNESS WHEREOF

, the parties hereto have executed this Amendment with the intent and agreement
that the same shall be effective as of the day and year first above written.

THE COMPANY:



CHINA RECYCLING ENERGY CORPORATION     By:  
                                                                                                             

Name:

Title:

Signature page continued on next page

S-1

--------------------------------------------------------------------------------



THE INVESTORS: For and on behalf of:   CARLYLE ASIA GROWTH PARTNERS III, L.P.  
        By:  
                                                                                                             
 

Name:

 

Title:

          For and on behalf of:       CAGP III CO-INVESTMENT, L.P.          
By: 
                                                                                                                 
 

Name:

 

Title:

S-2

--------------------------------------------------------------------------------

Attachment 1

FORM OF SECOND NOTE

--------------------------------------------------------------------------------

Attachment 2

FORM OF OPTION NOTE

--------------------------------------------------------------------------------